DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Response to Arguments
This is in response to applicant’s amendment/response filed on 02/24/2021, which has been entered and made of record.  Claims 1 and 11 have been amended. Claims 1-20 are pending in the application. 
Applicant’s arguments with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terrano (US 20200090401) in view of Andrew (US 20180058877) and Arita (US 20140313229).
Regarding claim 1, Terrano teaches: 
A method for adjusting a display size of a map overlay, the method comprising: 

    PNG
    media_image1.png
    521
    611
    media_image1.png
    Greyscale

receiving, at a first time, map information comprising a first location; detecting that content is being displayed on a device (Terrano at least in Fig. 1 and pars. [0018, 0023, 0039, virtual reality, mixed reality, etc.)); 
determining an overlay area on the displayed content (Terrano at least in Fig. 3A and pars. [0041, 0047], teaches determining virtual panels (overlay areas) 310, 320, 330, and 340 for overlay on the virtual reality system); 
generating, for display on the device, a virtual map overlaid on the displayed content, wherein (1) the virtual map is within the overlay area and (2) the virtual map comprises the first location; (Terrano at least in Fig. 3A and pars. [0041, 0047], teaches generating and displaying the virtual map in display area such as 322 within virtual panel 320.)
Terrano is silent to teach:
the virtual map comprises an indicator of the first location,
receiving, at a second time later than the first time, updated map information comprising a second location; 
identifying a landmark within a threshold distance from the second location, wherein the landmark is not yet displayed on the virtual map; 
in response to determining that the landmark should be displayed on the virtual map; and 
generating for display both an indicator of the landmark and an indicator of the second location on the virtual map.
On the other hand, Andrew teaches:

    PNG
    media_image2.png
    369
    335
    media_image2.png
    Greyscale

the virtual map comprises an indicator of the first location, receiving, at a second time later than the first time, updated map information comprising a second location (Andrew at least in Fig. 4 and pars. [0022, 0047], specifying a location (such as the user's current location or a different location) and display a map surrounding that location… user to enter a starting point, and a destination. Updating map as user on the move); 
identifying a landmark within a threshold distance from the second location, wherein the landmark is not yet displayed on the virtual map (Andrew at least in Abstract, Fig. 4 and par. [0025, 0034-0035], off-screen POIs within a threshold distance to a reference point); 
in response to identifying the landmark within the threshold distance from the second location (Andrew at least in Figs. 4 and pars. [0025], determines whether an off-screen POI is close enough to the reference point on the current map display to be displayed… generates an off-screen POI display element that will be rendered on the map display to represent the off-screen POI); and 
generating for display both an indicator of the landmark and an indicator of the second location on the virtual map. (Andrew at least in Figs. 4 and pars. [0025, 0031, 0043], teaches generating (for direction) an off-screen POI display element that will be rendered on the map display to represent the off-screen POI. The virtual map, in a scenario of zoom in/out, is displaying indicator of start/end points or reference point with off-screen POI display element.)
Before the effective filing date of the claimed invention, it is obvious for one of ordinary skill in the art to implement displaying a virtual map with indication of off-screen POIs as disclosed by Andrew. The virtual map in Andrew is rendered in Terrano’s the display area 322. The combination greatly enhances the accuracy of the map display in showing points of interest (Andrew [0057].)
Terrano in view of Andrew is silent to teach:
adjusting a size of the virtual map such that adjusted virtual map displays the landmark that was not displayed on the virtual map prior to the adjusting (the missing limitation is adjusting a size of the virtual map to display an object of interest (POI) that was not displayed.)
On the other hand, Arita teaches adjusting a size of the virtual map to include object of interest (Arita at least in Figs. 15-16 and 19, teaches adjusting size of an upper layer image to show more or less POIs where the initial display is Fig, 19 (b) in view of Fig. 15 with the resizing of the overlaying layer image in Fig. 16.)

    PNG
    media_image3.png
    406
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    151
    525
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it is obvious for one of ordinary skill in the art to modify the on-screen map display 306/virtual panel (in Andrew and Terrano) to perform size adjusting as the upper layer image in Arita while the lower layer image is displayed content in Terrano. The off screen POI 320 was not displayed (initially) and will be displayed as the upper layer image (on-screen map) left border is adjusted to the left as the user wants to see more (off screen/panel) POIs. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function 

Regarding claim 2, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, wherein adjusting the size of the virtual map comprises increasing the size until the virtual map equals a size of the overlay area. (Arita’s upper layer image can be adjusted up to the boundary of the overlay area virtual panel in Terrano. Before the effective filing date of the claimed invention, it would be obvious for one of ordinary skill in the art to try to extend the edge of the application region until/up to boundary of its virtual panel in Terrano to show the off-screen POI from Andrew. The combination result would have been predictable.)

Regarding claim 3, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, further comprising: receiving, at a third time, updated map information comprising a third location; and in response to determining that the landmark is not within the threshold distance from the third location, decreasing the size of the virtual map (Arita’s upper layer image can be adjusted to reduce its overlay area in order to view more information of the lower layer or displayed content in Terrano. Andrew off-screen POIs are not visualized when they are outside of a distance. Before the effective filing date of the claimed invention, it would be obvious for one of ordinary skill in the art to try to bring the display back to previous condition before resizing of the virtual map to include the landmark as user want to 

Regarding claim 4, Terrano in view of Andrew and Arita teaches: 
The method of claim 3, wherein decreasing the size of the virtual map comprises cropping the virtual map to remove a portion of the virtual map comprising the landmark (As Arita’s upper layer adjusted to smaller size in Fig. 16 and 19, it is cropping its overlay map contains other (off-screen) POIs.)

Regarding claim 7, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, wherein identifying the landmark comprises: 
identifying, in a user profile stored on the device, a plurality of landmarks previously visited by a user associated with the user profile (Andrew at least in Fig. 1 and par. [0003], storage device on user’s computer system containing user-defined/personal POIs including previously visited POIs); 
determining a distance between a landmark of the plurality of landmarks and the second location (Andrew at least in Abstract, Fig. 4 and par. [0025, 0037], teaches distance determination logic 138 then determines a distance of the selected off-screen POI from a reference point on (e.g., the center of) the map display being displayed.); 
determining whether the distance is less than the threshold distance; and in response to determining that the distance is less than the threshold distance, selecting the landmark of the plurality of landmarks to include in the virtual map (Andrew at least in Abstract, Fig. 4 and par. [0025, 0037-0041], determines whether an off-screen POI is close enough to the reference 

Regarding claim 5, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, further comprising: detecting that a size of the overlay area has decreased (Terrano [0039], resize the virtual panel to a smaller size to void blocking or interfering with the user's view.); 
determining whether the size of the virtual map is greater than the decreased size of the overlay area; in response to determining that the size of the virtual map is greater than the decreased size of the overlay area, decreasing the size of the virtual map. (When the (overlay area) virtual panel 320 in Terrano is reduced its size to be smaller than the size of the virtual content 322. Before the effective filing date of the claimed invention, it is obvious for one of ordinary skill in the art to try to reduce the size of the virtual content 322 according to reduced size of the container/virtual panel 320. The combination result would have been predictable.)

Regarding claim 10, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, further comprising increasing a range of land depicted in the virtual map by shrinking visual content in the virtual map. (Andrew at least in par. [0031], teaches changing zoom level of the virtual map that includes shrinking the virtual map to increase a range of land.)
Regarding claims 11-15, 17 and 20, it recites similar limitations of claims 1-5, 7 and 10 but in a system form. The rationale of claims 1-5, 7 and 10 rejection is applied to reject claims 11-15, 17 and 20.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Terrano in view of Andrew, Arita, as applied to claim 1 above, and further in view of Banica (US 20140359656).
Regarding claim 6, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, 
Terrano in view of Andrew, Arita is silent to teach:
wherein determining the overlay area comprises: retrieving metadata of the displayed content, wherein the metadata indicates a plurality of overlay areas where an overlay can be generated; identifying, from the plurality of overlay areas, a candidate overlay area; determining whether a size of the candidate overlay area is greater than respective sizes of overlay areas in the plurality of overlay areas; and in response to determining that the size of the candidate overlay area is greater than the respective sizes of the overlay areas in the plurality of overlay areas, selecting the candidate overlay area as the overlay area on which to generate the virtual map.
On the other hand, Banica teaches:
wherein determining the overlay area comprises: retrieving metadata of the displayed content, wherein the metadata indicates a plurality of overlay areas where an overlay can be generated (Banica at least in pars. [0031-0033], teaches the metadata can include characteristics and properties of video content and overlays.); 
identifying, from the plurality of overlay areas, a candidate overlay area; determining whether a size of the candidate overlay area is greater than respective sizes of overlay areas in the plurality of overlay areas; and in response to determining that the size of the candidate overlay area is greater than the respective sizes of the overlay areas in the plurality of overlay areas, selecting the candidate overlay area as the overlay area on which to generate the virtual (content) map. (Banica at least in Fig. 9 and pars. [0026, 0111], teaches determining overlay sizes/dimension depends on fitting virtual content. Before the effective filing date of the claimed invention, it would be obvious for one of ordinary skill in the art to select the candidate overlay area that is larger than other available areas to display the virtual map. The combination provides a system that automates placement of unobtrusive overlays into video content. (Banica [0024]))
Regarding claim 16, it recites similar limitations of claim 6 but in a system form. The rationale of claim 6 rejection is applied to reject claim 16.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terrano in view of Andrew, Arita, as applied to claim 1 above, and further in view of Feinstein (US 202001252440).
Regarding claim 8, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, wherein the virtual map is transparent (Terrano [0025], the virtual panel and display content may both become transparent or translucent with the same opacity and allow the user to see through), further comprising: 
(Terrano [0025-0026], the virtual panel may keep one or more elements (e.g., text, icons, images) of the display content visible to the user and hide the rest of the display content. 
Terrano in view of Andrew, Arita is silent to teach:
identifying a first portion of the displayed content and a second portion of the virtual map, wherein the first portion and the second portion overlap; 
determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the virtual map to modify contrast between the virtual map and the displayed content.
On the other hand, Feinstein at least in Abstract and pars. [0067-0069], teaches changing color of the top layer based on the color of its beneath layer to modify contrast between the two layers.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement changing color of the top layer based on the color of its beneath layer to modify contrast between the two overlapped layers from Feinstein with Terrano in view of Andrew and Arita’s AR/VR system. The combination provides a method to minimize the obstruction of the screen view while still providing good readability of the guidance system's information. (Feinstein [0067])
Regarding claim 18, it recites similar limitations of claim 8 but in a system form. The rationale of claim 8 rejection is applied to reject claim 18.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terrano in view of Andrew, Arita, as applied to claim 1 above, and further in view of Chang (US 20150160841).
Regarding claim 9, Terrano in view of Andrew and Arita teaches: 
The method of claim 1, wherein the map information comprises directions from the first location to a destination, further comprising: 
determining a virtual path between an indicator of the first location and an indicator of the destination (Andrew [0022], Map system 118 can also allow a user to enter a starting point, and a destination. Route determination logic 132 can identify a best route between those two points. Map display logic 130 can then display a map display including route information indicative of the route.); and 
Terrano in view of Andrew, Arita is silent to teach:
rotating the virtual map to simultaneously display the indicator of the first location and the indicator of the destination on the virtual map without adjusting the size of the virtual map. (Examiner interprets the above limitations as image/virtual content is rotated by just simply changing an orientation without adjusting the size of the display area since there is not any requirement that the destination was not display together with the first location before the rotation.)
On the other hand, Chang at least in Fig. 7, teaches a function for rotating an image without adjusting the size of the display area.


Regarding claim 19, it recites similar limitations of claim 9 but in a system form. The rationale of claim 9 rejection is applied to reject claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619